OPINION
BY THE COURT:
This is an appeal by the widow and dependent of Asa Hutchison from a judgment for the Industrial Commission, rendered on a general verdict for the defendant.
Various errors based on the exclusion of evidence are assigned. An examination of these assignments has led the court to the conclusion that no error prejudicial to the appellant was committed by the court.
The error chiefly relied upon is that the verdict is manifestly against the weight of the evidence.
We have read this record and find that the decedent became sick during the time of his employment. It arose in the course of his employment, but the evidence, if any, of an injury arising out of the employment was very slight and, at best, depending on inferences, which the jury was at liberty to draw or reject. It saw fit to reject the inference. Whether it would have been justified in reaching a contrary conclusion is doubtful. However that may be, this Court would not be justified in setting the verdict aside on the ground that it is manifestly against the weight of the evidence.
Finding no error prejudicial to the appellant, the judgment is affirmed.
MATTHEWS, PJ., HAMILTON Ss ROSS, JJ., concur.